DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to Claim Rejection 35 U.S.C § 102/103, Applicant’s arguments have been considered but are moot because the new ground to rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenge in the argument. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 5, 10-13, 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dotan-Cohen et al. (US 2019/0340554 A1.)

	With respect to Claim 1, Dotan -Cohen et al. disclose
 	An Information Handling System (IHS), comprising: 
 	a processor (Dotan -Cohen et al. [0215] one or more processors 614); and 
 	a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor (Dotan -Cohen et al. [0215] Computing device 600 includes one or more processors 614 that read data from various entities such as memory 612), cause the IHS to: 
 		determine, based upon context information collected the IHS (Dotan-Cohen et al. [0112] a corresponding confidence weight or confidence score may be determined regarding a determined project pattern for a user. The confidence score may be based on the strength of the pattern, which may be determined based on the number of observations (i.e., the number of project entities) used to determine a project pattern, how frequently the user activity is consistent with the project pattern, the age or freshness of the activity observations, the number of similar features, types of features, and/or degree of similarity of the features in common with the activity observations that make up the pattern, or similar measurements, [0087] The inferred event pattern information may be provided to model manager 240 and/or used to generate a project, role, or meeting pattern based prediction regarding one or more projects inferred from the project entities. In some embodiments, a corresponding confidence level or score is also determined for the patterns (or predictions based on the patterns)), a confidence score for each participant of a remote meeting, wherein a user of the IHS has the highest score and is determined to likely to serve as a host of a remote meeting (Dotan -Cohen et al. [0018] determine occurrences of events with respect to users, where an event corresponds to one or more predefined user activities, such as a user leading discussion of a particular aspect of a project in a meeting, [0084] location of the user device(s) during the event (which may indicate whether a user is present, not present, or attending remotely)...user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), [0159] each user may be assigned a single role, such as a role that has a highest confidence level or score for the user, [0187] Resolution determiner 244 may identify the manager based on determining the user has one or more particular roles, such as a leader role, an advisor role, an informed role, a sponsor role, and a reviewer role); and 
 		in response to the determination, apply one or more settings to the IHS (Dotan-Cohen et al. [0183] Meeting manager 259 is configured to manage meetings on behalf of users based on roles, [0191] using resolution determiner 244, interface manager 260 may provide different content to users based on their roles (e.g., by filtering content based on levels of detail).)

	With respect to Claim 2, Dotan-Cohen et al. disclose 
 	wherein the context information comprises at least one of: an identity of the user (Dotan-Cohan et al. [0131] In some embodiments, role identifier 292 groups different events and other contextual information related to projects based on the users associated with those events. The events can be determined using event detector 281, and the contextual information can be determined using contextual information extractor 286, which may further employ personal feature identifier 284 and/or entity feature identifier 285. Each clustered group may define the events and contextual information associated with a particular role, [0134] A role model (e.g., machine learning model) may capture patterns formed by previous events of at least one user, such as the user associated with user profile 250. These patterns can be formed by entity features of the project entities, such as those determined by entity feature identifier 285 for project entities 227. A characteristic derived from a pattern for a model can correspond to a typical feature for a user(s) associated with the role. Thus, when similar characteristics are determined for a user, the characteristic can indicate the user is likely to have a particular role (e.g., the user can be associated with a role using its machine learning model).), a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, or a mode of execution of an application.
With respect to Claim 4, Dotan-Cohen et al. disclose
wherein the context information comprises a speech map of at least one prior remote meeting (Dotan-Cohen et al. [0138] In some cases, role feature determiner 294 analyzes one or more user conversations, such as conversational data of the conversations, to determine one or more role feature values for one or more users. As used herein, “conversational data” of a conversation refers to at least some of the messages comprising the conversation and/or at least some of the contextual information associated with the conversation. A conversation may refer to a temporally related set of messages between users in which information is exchanged. In some cases, the set of message may correspond to a meeting, such as a calendar meeting. While some of the messages may be exchanged during a scheduled time for the meeting, others may occur before or after, but still may be linked to the conversation at least partially using the scheduled time for the meeting, [0139] It is further noted that role feature determiner 294 can detect a conversation in real time, as it is occurring (e.g., from streaming data), and/or after it has completed (e.g., from log data). For example, a meeting may be detected from an audio feed of a conversation captured by one or more user devices (e.g., a mobile phone).)

With respect to Claim 5, Dotan-Cohen et al. disclose
wherein the speech map indicates an identification of two or more participants of the prior remote meeting (Dotan-Cohen et al. [0138] In some cases, role feature determiner 294 analyzes one or more user conversations, such as conversational data of the conversations, to determine one or more role feature values for one or more users. As used herein, “conversational data” of a conversation refers to at least some of the messages comprising the conversation and/or at least some of the contextual information associated with the conversation. A conversation may refer to a temporally related set of messages between users in which information is exchanged. In some cases, the set of message may correspond to a meeting, such as a calendar meeting. While some of the messages may be exchanged during a scheduled time for the meeting, others may occur before or after, but still may be linked to the conversation at least partially using the scheduled time for the meeting, [0181] In further respects, history determiner 262 may identify a new or recent participant to join a project. For example, the participant may be detected in a meeting (e.g., conversation), [0148] In addition to or instead, one or more features used by role models evaluated by role evaluator 298 may correspond to an event comprising a user assigning a task of a project to one or more other users. For example, conversational data may indicate a user is assigning a task to another user, which can be determined by role evaluator 298 evaluating project entities and other contextual information associated with the event.)

With respect to Claim 10, Dotan-Cohen et al. 	
wherein to determine the confidence score for each participant the program instructions, upon execution (Dotan-Cohen et al. [0159] each user may be assigned a single role, such as a role that has a highest confidence level or score for the user), further cause the IHS to:
 		transmit the context information to a remote server configured to identify the host using machine learning (ML) (Dotan-Cohen et al. [0019] In some embodiments, various predefined roles are established for a project, where each role is structured as a machine learning model that uses role features to determine whether a particular user has that role, and/or a confidence level that the user has the role. The machine learning model may be implemented as an inference engine and the role features and/or weighting of the role features may be machine learned and/or predefined. For example, in some embodiments, roles are machine learned by grouping (e.g., using a clustering algorithm) different events and other contextual information related to projects into roles, Fig. 1 elements 102a, b, c, element 106 server); and
 		receive the confidence scores for each participant from the remote server (Dotan-Cohen et al. Fig. 1 elements 102a, b, c, element 106 server.)
With respect to Claim 11, Dotan-Cohen et al. disclose
wherein to apply the one or more settings, the program instructions, upon execution, further cause the IHS to perform at least one of: load an application, close an application, load a data file, download a data file from a remote server, distribute a data file to another participant of the remote meeting (Dotan-Cohen et al. [0183] Meeting manager 259 is configured to manage meetings on behalf of users based on roles, [0191] using resolution determiner 244, interface manager 260 may provide different content to users based on their roles (e.g., by filtering content based on levels of detail)), modify a display setting of the IHS, or modify a power consumption setting of the IHS.

With respect to Claim 12, Dotan-Cohen et al. disclose
wherein the one or more settings are applied prior to a start time of the remote meeting (Dotan-Cohen et al. [0021] Any of the various project-related information may be stored in a project repository and used to determining content related to a project. For example, role association to users and/or engagement levels of users may be used to schedule or reschedule project meetings based on the appropriate users for the meeting.)

With respect to Claim 13, Dotan-Cohen et al. disclose
wherein the one or more settings are applied during the remote meeting ((Dotan-Cohen et al. [0183] Meeting manager 259 is configured to manage meetings on behalf of users based on roles, [0191] using resolution determiner 244, interface manager 260 may provide different content to users based on their roles (e.g., by filtering content based on levels of detail).)

 	With respect to Claim 15, Dotan-Cohen et al. disclose 
A memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS) (Dotan-Cohen et al. [0016] Each method described herein may comprise a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory. The methods may also be embodied as computer-usable instructions stored on computer storage media. The methods may be provided by a stand-alone application, a service or hosted service (stand-alone or in combination with another hosted service), or a plug-in to another product, to name a few), cause the IHS to:
determine, based upon context information collected by the IHS, that a user of the IHS is likely to server as a host of a remote meeting (Dotan-Cohen et al. [0112] a corresponding confidence weight or confidence score may be determined regarding a determined project pattern for a user. The confidence score may be based on the strength of the pattern, which may be determined based on the number of observations (i.e., the number of project entities) used to determine a project pattern, how frequently the user activity is consistent with the project pattern, the age or freshness of the activity observations, the number of similar features, types of features, and/or degree of similarity of the features in common with the activity observations that make up the pattern, or similar measurements, [0087] The inferred event pattern information may be provided to model manager 240 and/or used to generate a project, role, or meeting pattern based prediction regarding one or more projects inferred from the project entities. In some embodiments, a corresponding confidence level or score is also determined for the patterns (or predictions based on the patterns )), patterns, [0018] determine occurrences of events with respect to users, where an event corresponds to one or more predefined user activities, such as a user leading discussion of a particular aspect of a project in a meeting, [0084] location of the user device(s) during the event (which may indicate whether a user is present, not present, or attending remotely)...user device-related features (which in some embodiments may be used for identifying user attendance (physical or remote), [0159] each user may be assigned a single role, such as a role that has a highest confidence level or score for the user; and
in response to the determination, apply one or more settings to the IHS and notify the user that the user is the host of the remote meeting (Dotan-Cohen et al. [0174] Message manager 264 may act as a gateway to messages and notifications being presented to a user based on user role assignments and/or may determine which users to send which messages based on user role assignments, [0183] Based on the meeting context of the meeting and the role of the user, meeting manager 259 can select a user as an attendee for the meeting. For example, the comparison may indicate that one or more particular roles should be involved in the meeting and select the user based on the user being associated with the roles for the project. Meeting manager 259 may further cause a notification to be sent to one or more users, such as the selected user(s) based on the selecting of the user as the attendee.)
With respect to Claim 16, Dotan-Cohen et al. disclose 
 wherein the context information comprises at least one of: an identity of the user (Dotan-Cohan et al. [0131] In some embodiments, role identifier 292 groups different events and other contextual information related to projects based on the users associated with those events. The events can be determined using event detector 281, and the contextual information can be determined using contextual information extractor 286, which may further employ personal feature identifier 284 and/or entity feature identifier 285. Each clustered group may define the events and contextual information associated with a particular role, [0134] A role model (e.g., machine learning model) may capture patterns formed by previous events of at least one user, such as the user associated with user profile 250. These patterns can be formed by entity features of the project entities, such as those determined by entity feature identifier 285 for project entities 227. A characteristic derived from a pattern for a model can correspond to a typical feature for a user(s) associated with the role. Thus, when similar characteristics are determined for a user, the characteristic can indicate the user is likely to have a particular role (e.g., the user can be associated with a role using its machine learning model).), a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, a user’s proximity to the IHS, a user’s gaze direction, a location of the IHS, a network connection, a power usage, a peripheral device, or an IHS posture.
With respect to Claim 17, Dotan-Cohen et al. disclose 
 wherein the context information comprises a speech map of at least one prior remote meeting, and wherein the speech map indicates at least one of: an identification of two or more participants of the prior remote meeting (Dotan-Cohen et al. [0138] In some cases, role feature determiner 294 analyzes one or more user conversations, such as conversational data of the conversations, to determine one or more role feature values for one or more users. As used herein, “conversational data” of a conversation refers to at least some of the messages comprising the conversation and/or at least some of the contextual information associated with the conversation. A conversation may refer to a temporally related set of messages between users in which information is exchanged. In some cases, the set of message may correspond to a meeting, such as a calendar meeting. While some of the messages may be exchanged during a scheduled time for the meeting, others may occur before or after, but still may be linked to the conversation at least partially using the scheduled time for the meeting, [0181] In further respects, history determiner 262 may identify a new or recent participant to join a project. For example, the participant may be detected in a meeting (e.g., conversation), [0148] In addition to or instead, one or more features used by role models evaluated by role evaluator 298 may correspond to an event comprising a user assigning a task of a project to one or more other users. For example, conversational data may indicate a user is assigning a task to another user, which can be determined by role evaluator 298 evaluating project entities and other contextual information associated with the event), a relationship between participants (Dotan-Cohen et al. [0148] In addition to or instead, one or more features used by role models evaluated by role evaluator 298 may correspond to an event comprising a user assigning a task of a project to one or more other users. For example, conversational data may indicate a user is assigning a task to another user, which can be determined by role evaluator 298 evaluating project entities and other contextual information associated with the event), a duration of a conversation between two or more participants during the prior remote meeting, or one or more keywords spoken by each participant during the prior remote meeting. 
With respect to Claim 18, Dotan -Cohen et al. disclose 
A method, comprising: 
 	determining, based upon context information collected by the IHS, that a user of the IHS is likely to server as a host of a remote meeting, wherein the context information comprises metadata for applications executed during at least one prior remote meeting (Dotan-Cohen et al. [0061] Some embodiments of event detector 281 may monitor user data for project-related or role features or variables corresponding to user activity, such as communications received (e.g., project requests or calendar-related communications), indications of applications launched or accessed, modified, copied, etc., websites navigated to, online content downloaded and rendered or played, user location or change of location (e.g., user is located in or has changed locations to a conference room), or similar user activities, [0138] In some cases, role feature determiner 294 analyzes one or more user conversations, such as conversational data of the conversations, to determine one or more role feature values for one or more users. As used herein, “conversational data” of a conversation refers to at least some of the messages comprising the conversation and/or at least some of the contextual information associated with the conversation. A conversation may refer to a temporally related set of messages between users in which information is exchanged. In some cases, the set of message may correspond to a meeting, such as a calendar meeting. While some of the messages may be exchanged during a scheduled time for the meeting, others may occur before or after, but still may be linked to the conversation at least partially using the scheduled time for the meeting. The set of messages may further be related by subject matter, such as a common project, or other topics, see paragraphs [0045, 0057, 0071); and 
	in response to the determination, applying one or more to the IHS, wherein to apply the one or more settings, the IHS loads the applications executed during the prior remote meeting (Dotan-Cohen et al. [0038] a meeting may be associated with any of various files, documents, events, and contacts that were included in a corresponding scheduled meeting, such as in a meeting request, and/or accessed, discussed, or referenced during or by the meeting, [0066] event logic 295 may specify types of project features or user activity, such as specific user device interaction(s), that are associated with an event, accessing a schedule or calendar, materials associated with a project entity (e.g., an agenda or presentation materials in a meeting), composing or responding to a project request communication, acknowledging a notification, navigating to a website, or launching an app.)
With respect to Claim 19, Dotan-Cohen et al. disclose 
wherein the context information further comprises at least one of: an identity of the user (Dotan-Cohan et al. [0131] In some embodiments, role identifier 292 groups different events and other contextual information related to projects based on the users associated with those events. The events can be determined using event detector 281, and the contextual information can be determined using contextual information extractor 286, which may further employ personal feature identifier 284 and/or entity feature identifier 285. Each clustered group may define the events and contextual information associated with a particular role, [0134] A role model (e.g., machine learning model) may capture patterns formed by previous events of at least one user, such as the user associated with user profile 250. These patterns can be formed by entity features of the project entities, such as those determined by entity feature identifier 285 for project entities 227. A characteristic derived from a pattern for a model can correspond to a typical feature for a user(s) associated with the role. Thus, when similar characteristics are determined for a user, the characteristic can indicate the user is likely to have a particular role (e.g., the user can be associated with a role using its machine learning model).), a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, a user’s proximity to the IHS, a user’s gaze direction, a location of the IHS, a network connection, a power usage, a peripheral device, or an IHS posture.
With respect to Claim 20, Dotan-Cohen et al. disclose  
wherein the context information further comprises a speech map of the prior remote meeting, and wherein the speech map indicates at least one of: an identification of two or more participants of the prior remote meeting (Dotan-Cohen et al. [0138] In some cases, role feature determiner 294 analyzes one or more user conversations, such as conversational data of the conversations, to determine one or more role feature values for one or more users. As used herein, “conversational data” of a conversation refers to at least some of the messages comprising the conversation and/or at least some of the contextual information associated with the conversation. A conversation may refer to a temporally related set of messages between users in which information is exchanged. In some cases, the set of message may correspond to a meeting, such as a calendar meeting. While some of the messages may be exchanged during a scheduled time for the meeting, others may occur before or after, but still may be linked to the conversation at least partially using the scheduled time for the meeting, [0181] In further respects, history determiner 262 may identify a new or recent participant to join a project. For example, the participant may be detected in a meeting (e.g., conversation), [0148] In addition to or instead, one or more features used by role models evaluated by role evaluator 298 may correspond to an event comprising a user assigning a task of a project to one or more other users. For example, conversational data may indicate a user is assigning a task to another user, which can be determined by role evaluator 298 evaluating project entities and other contextual information associated with the event), a relationship between participants (Dotan-Cohen et al. [0148] In addition to or instead, one or more features used by role models evaluated by role evaluator 298 may correspond to an event comprising a user assigning a task of a project to one or more other users. For example, conversational data may indicate a user is assigning a task to another user, which can be determined by role evaluator 298 evaluating project entities and other contextual information associated with the event), a duration of a conversation between two or more participants during the prior remote meeting, or one or more keywords spoken by each participant during the prior remote meeting. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Dotan-Cohen et al. (US 2019/0340554 A1) in view of Bujnowski et al. (US 2019/0394057 A1).
	With respect to Claim 3, Dotan-Cohen et al. disclose all the limitations of Claim 1 upon which Claim 3 depends. Dotan-Cohen et al. fail to explicitly teach 
 	wherein the context information is collected at least in part via one or more hardware sensors coupled to the IHS, and wherein the context information comprises at least one of: a user’s proximity to the IHS, a user’s gaze direction, a location of the IHS, a network connection, a power usage, a peripheral device, or an IHS posture. 
	However, Bujowski et al. teach 
wherein the context information is collected at least in part via one or more hardware sensors coupled to the IHS (Bujnowski et al. [0034] An electronic device ... may include at least one of...a camera, [0045] the electronic device 201 may include at least one processor ...a sensor module 240...a camera module 291), and wherein the context information comprises at least one of: a user's proximity to the IHS (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information, [0088] If at least some of the participants in the meeting are located in a separate location, the electronic device 401 may collect environment information about each location. On the other hand, if the participants are located in one place, the electronic device 401 may collect environment information about one place, [0086] the collection information may be image information. For example, the image information may include an image containing a user or a video containing a user. The image containing the user may include a portion of a face (e.g., eyes, a mouth, a brow, a nose), among the user's body parts. The video containing the user may include a motion and a gesture of the user. As another example, the image information may include an image of the place where the user is located), a user's gaze direction, a location of the IHS (Bujnowski et al. [0058] The location manager 350, for example, may manage location information of the electronic device), a network connection, a power usage, a peripheral device, or an IHS posture.  
Dotan-Cohen et al. and Bujnowski et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of assigning a role for a user based on the confidence score of the user as taught by Dotan-Cohen et al., using teaching of the sound information, the image information, or the advance information as taught by Bujnowski et al. for the benefit of identifying a role for the user (Bujnowski et al. [0112] The electronic device 401 may identify the first user 411 who is a conference host, among the participants, using the sound information, the image information, or the advance information.)

7.	Claims 6-9 are rejected under 35 U.S.C.103 as being unpatentable over Dotan-Cohen et al. (US 2019/0340554 A1) in view of Siddoway et al. (US 2020/0395017 A1.)
	With respect to Claim 6, Dotan-Cohen et al. disclose all the limitations of Claim 5 upon which Claim 6 depends. Dotan-Cohen et al. fail to explicitly teach  	
wherein the speech map is built based upon a transcription of sentences uttered by the two or more participants during the prior remote meeting.
 	However, Siddoway et al. teach
wherein the speech map is built based upon a transcription of sentences uttered by the two or more participants during the prior remote meeting (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups, [0043] As discussed above, when a query search and/or query search results are of particular importance, logic circuitry 203 will determine if any past conversations are related to the query search and/or query search results. In its simplest form, the query and/or query results are determined to be related to any past conversations if they both comprise similar keywords such as names, addresses, particular crimes, . . . , etc. For example, if Officer Jones and Officer Smith had a prior conversation about an individual named “John Doe”, and the query search and/or the query search results contained the name “John Doe”, then the past conversation would be considered related to the query and/or query results.)
Dotan-Cohen et al. and Siddoway et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of assigning a role for a user based on the confidence score of the user as taught by Dotan-Cohen et al., using teaching of the prior conversations of the talkgroups stored in the electronic device as taught by Siddoway et al. for the benefit of comparing the current query search to the prior conversation and sending the notification to the electronic devices associated with the individuals who were involved in the relevant prior conversation (Siddoway et al. [0011] a method and apparatus for intelligently alerting individuals within a public-safety communication system is provided herein. During operation a query result is determined to have certain keywords. When this happens, prior conversations of individuals over various talkgroups are analyzed. The query terms and/or the query result are compared to the prior conversations, and a determination is made if any prior conversations are relevant to the query terms and/or the query results. If so, identities are determined for those individuals who were involved in the relevant prior conversations, and a notification of the results of the query are sent to electronic devices associated with the individuals who were involved in the relevant prior conversations.)

With respect to Claim 7, Dotan-Cohen et al. in view of Siddoway et al. teach 
 	wherein the speech map indicates a relationship between participants based upon names found in the transcription (Siddoway et al. [0012] The prior conversations of the individuals are stored in an electronic database and comprise prior group audio session records captured in the past, each group audio session record including a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times. These group conversations are obtained from all over-the-air transmissions by users of various talkgroups, [0047] As described above, the apparatus shown in FIG. 2 comprises an over-the-air transceiver 201 configured to receive over-the-air transmissions comprising conversations among various individuals. Database 204 is provided, and configured to store the conversations and identities of participants of the conversations. Siddoway et al. disclose the database which stores identities of participants of the conversations, and identities of active participants of the conversations. The relationship between participants are active/passive relationship.)

With respect to Claim 8, Dotan-Cohen et al. in view of Siddoway et al. teach 
 	wherein the speech map indicates a duration of a conversation between two or more participants during the prior remote meeting (Siddoway et al. [0040] The text-converted conversations are stored as individual audio session records in database 204. As discussed, each audio session record comprises a conversation captured in the past. The audio session record will also include a start time, an end time, identities of active participants, and a speech-to-text transcript of the speech audio exchanged between the individuals between the start and end times.)

With respect to Claim 9, Dotan-Cohen et al. in view of Siddoway et al. teach 
wherein the speech map indicates one or more keywords spoken by each participant during the prior remote meeting (Siddoway et al. [0043] As discussed above, when a query search and/or query search results are of particular importance, logic circuitry 203 will determine if any past conversations are related to the query search and/or query search results. In its simplest form, the query and/or query results are determined to be related to any past conversations if they both comprise similar keywords such as names, addresses, particular crimes, . . . , etc. For example, if Officer Jones and Officer Smith had a prior conversation about an individual named “John Doe”, and the query search and/or the query search results contained the name “John Doe”, then the past conversation would be considered related to the query and/or query results.)

8.	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Dotan-Cohen et al. (US 2019/0340554 A1) in view of Schneider (US 2012/0173261 A1.)

	With respect to Claim 14, Dotan-Cohen et al. disclose all the limitations of Claim 1 upon which Claim 14 depends. Dotan-Cohen et al. fail to explicitly teach 
 	wherein the program instructions, upon execution by the processor, further cause the IHS to determine that another participant of the remote meeting is likely to server as an alternate host of the remote meeting, wherein the alternate host has the second highest confidence score. 
	However, Schneider teaches 
 	wherein the program instructions, upon execution by the processor, further cause the IHS to determine that another participant of the remote meeting is likely to server as an alternate host of the remote meeting, wherein the alternate host has the second highest confidence score (Schneider [0036] Displaying component 218 displays the suggested agent orders in drop down menus and graphical user interfaces are presented in a web page-style format and includes an initial page or portal that is presented to the clinician upon accessing the EMR, such as depicted in FIG. 4. Such a presentation may employ hypertext markup language (HTML), Java script, or any other available coding. Several configurations may be available for the list of suggest agent orders. For example, the user may choose to display a list of "My Top 100" or "My Top X," wherein "X" is a number of displayed entries set by the user. The list of suggested agent orders will then display the 100 (or 50 or whatever number the user chooses) agent orders that have the highest weighted score.)
 	Dotan-Cohen et al. and Siddoway et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of assigning a role for a user based on the confidence score of the user as taught by Dotan-Cohen et al., using teaching of rank descending the agents based on the weighted score as taught by Schneider for the benefit of enabling the user selecting the agent (Schneider [0036] Displaying component 218 displays the suggested agent orders in drop down menus and graphical user interfaces are presented in a web page-style format and includes an initial page or portal that is presented to the clinician upon accessing the EMR, such as depicted in FIG. 4. Such a presentation may employ hypertext markup language (HTML), Java script, or any other available coding. Several configurations may be available for the list of suggest agent orders. For example, the user may choose to display a list of "My Top 100" or "My Top X," wherein "X" is a number of displayed entries set by the user. The list of suggested agent orders will then display the 100 (or 50 or whatever number the user chooses) agent orders that have the highest weighted score.)
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
a.	Quilici et al. (US 2018/0034970 A1.) In this reference, Quilici et al. disclose a method/a system for identifying the members of the conference as a host or participants. 
b.	Levin et al. (US 2018/0007122 A1.) In this reference, Levin et al. disclose a method/a system for identifying a set of participants as the host based on the data center. 
c. 	Maltesha et al. (US 2018/0007097 A1.) In this reference, Malatesha et al. disclose a method/a system for identifying a meeting host based on a host device ID. 

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655